The conviction is for possessing and transporting intoxicating liquors; punishment fixed at confinement in the penitentiary for one year.
The count in the indictment submitted to the jury charged that appellant did "receive, transport, export and deliver and solicit and take orders for, and did furnish, spirituous, vinous and intoxicating liquors."
The motion to quash the indictment, in substance, upon the ground that it attempted to charge several distinct felonies in the same count, was overruled.
The prosecution is under Chapter 78, First and Second Called Sessions, Laws of 1919. The count in the indictment is in practically the same language as that before the court in the case of Todd v. State, 89 Tex.Crim. Rep., 229 S.W. Rep., 515. For the reasons there stated, the indictment in the instant case was defective, and there was error in refusing to sustain the motion to quash it.
The judgment is therefore reversed and the prosecution ordered dismissed.
Dismissed.
                          ON REHEARING.                        January 25, 1922.